United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, NORTH TEXAS
PROCESSING & DISTRIBUTION CENTER,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael E. Woods, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1250
Issued: December 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 6, 2014 appellant, through her representative, filed a timely appeal from
January 9 and April 14, 2014 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP followed proper procedure when selecting the
impartial medical specialist; (2) whether appellant met her burden of proof to establish a
consequential lumbar condition due to her March 9, 2004 employment injury; and (3) whether
OWCP met its burden of proof to terminate appellant’s compensation benefits effective
January 13, 2014.

1

5 U.S.C. §§ 8101-8193.

On appeal, appellant’s representative asserted that Dr. Bernie McCaskill, a Boardcertified orthopedic surgeon, was not properly selected as an impartial specialist and, as such, his
opinion was not entitled to special weight regarding the issues presented.
FACTUAL HISTORY
On March 9, 2004 appellant, then a 28-year-old mail handler, injured her left foot while
pushing a bulk mail container. She returned to modified duty, which she continued until her
retirement in 2012.2 OWCP accepted the claim for contusion of left great toe, injury to peroneal
nerve, and tenosynovitis of the left foot/ankle.3
On January 10, 2013, Dr. Mike Shah, a Board-certified physiatrist, noted the history of
injury and stated that appellant had developed L5 radiculitis. Left leg examination demonstrated
mild swelling and decreased range of motion, with tenderness and significantly decreased
strength. Lumbar spine examination showed mild tenderness, good range of motion, decreased
leg strength, and equivocal range of motion. Dr. Shah noted his comparison of November 2009
and March 2012 lower extremity electrodiagnostic studies, advising that the later study showed
the development of right L5 radiculitis. He requested that appellant’s claim be expanded to
include a consequential lumbar radiculitis, opining that this resulted from her chronic foot
injuries and working on cement floors, bending, and lifting for years. On January 29, 2013
Dr. Shah reported her complaint of such severe left foot pain and weakness that she could barely
walk. Examination demonstrated significant weakness with dorsiflexion and plantar flexion and
appellant had an antalgic gait with sensory loss along the peroneal distribution. Dr. Shah
reiterated his diagnoses and recommended therapy.
In March 2013, OWCP referred appellant to Dr. Donald M. Mauldin, Board-certified in
orthopedic surgery, for a second opinion evaluation.4 Dr. Mauldin was specifically asked to
comment as to whether she had any continuing residuals of the accepted conditions and whether
the case should be expanded to include lumbar radiculitis. In an April 23, 2013 report, he
described the history of injury, his review of the medical record, and appellant’s complaint of
constant pain since the work injury. Lower extremity examination showed a fairly normal gait
with no evidence of skin discoloration of the feet, no edema and no temperature differential.
Nails were well manicured and polished. Calf and forefoot circumference and circumference
around the base of the nail of the great toe were equal bilaterally. Hair growth was normal.
2

Appellant voluntarily retired on August 13, 2012. She received schedule awards for eight percent total
impairment of the left leg: four percent on October 17, 2007; two percent on February 7, 2012; and two percent on
September 12, 2012.
3

Dr. Tracey Rae Adams, a Board-certified physiatrist, performed a December 20, 2004 electrodiagnostic study of
the lower extremities that demonstrated a left accessory deep peroneal nerve, an anatomic anomaly, but was
otherwise normal. An October 16, 2009 left ankle magnetic resonance imaging (MRI) scan study showed mild
tenosynovitis. An MRI scan of the left foot that day revealed possible mild Lisfranc’s ligament sprain and mild
degenerative change of the first metatarsal head. A November 2, 2009 lower extremity electrodiagnostic study was
interpreted as abnormal with evidence suggesting a left peroneal neuropathy at the foot and no evidence of lumbar
radiculopathy or tibial neuropathy.
4

Dr. Mauldin had previously seen appellant on February 23, 2005. At that time he found nothing clinically
wrong with her left foot.

2

Dr. Mauldin found some breakaway weakness of the left great toe of no known reasoning.
Passive range of motion when distracted appeared normal, yet on active range of motion
appellant resisted dorsiflexion beyond approximately a neutral position on the left foot. The left
ankle was grossly stable with no swelling. Dr. Mauldin diagnosed status post history of a
contusion/crush, injury to the left foot with no objective documentation of any significant
structural injury initially, and chronic pain complaints of the left foot. He indicated that there
were no objective findings to support appellant’s pain complaints or evidence that she had
developed a true complex regional pain syndrome. Dr. Mauldin opined that the accepted
conditions should not be expanded to include lumbar radiculitis since there was never any
evidence of a structural injury to the lumbar spine and this should not have developed from her
foot injury. He recommended a functional capacity evaluation (FCE) noting that, unless there
was specific documentation of a foot disorder, appellant could return to full duty.
OWCP referred appellant for an FCE that was completed on April 29, 2013. The
evaluation demonstrated that appellant was self-limiting with numerous activities due to
complaints of severe left foot/ankle discomfort. In an addendum dated May 14, 2013,
Dr. Mauldin indicated that he had reviewed the April 29, 2013 FCE and concluded that, based on
his examination and the FCE results, she could return to full duty. He confirmed this opinion in
an April 14, 2013 work capacity evaluation.
OWCP determined that a conflict in medical evidence had been created between Dr. Shah
and Dr. Mauldin regarding whether appellant’s accepted employment conditions should be
expanded to include a lumbar spine condition as a consequence of the employment injury. The
record includes a July 16, 2013 screen shot showing that Dr. McCaskill had been selected to
perform the impartial evaluation. The record also included an OWCP Form ME023 with a
certification that the medical management application (MMA) was used to select the referee
physician, and a log of bypassed physicians, including bypass codes and explanations of why
each physician was bypassed.5 On July 17, 2013 OWCP referred appellant to Dr. McCaskill.
On July 21, 2013 appellant’s representative requested to participate in selecting the
impartial physician. He asserted that the Texas medical board documented unprofessional
conduct by Dr. McCaskill such that a new referee examination was required. He attached a
June 9, 1992 order of public reprimand indicating that the Texas State Board of Medical
Examiners found that Dr. McCaskill failed to practice medicine in an acceptable manner because
he failed to perform adequate follow up and testing on two patients. On August 21, 2009 the
Texas medical board fined Dr. McCaskill $1,000.00 for failure to timely release medical records.
In a July 31, 2013 decision, OWCP denied appellant’s request to participate in the
selection of the referee physician. It found that Dr. McCaskill was properly selected to perform
the referee examination, and found the 1992 and 2009 documentation regarding his
qualifications were not a valid reason to show that he was not properly selected to serve as an
impartial specialist in this case. Appellant was provided appeals rights. On August 24, 2013

5

The log indicated that Dr. Joshua Woody was bypassed based on zip code location and that Drs. James Hood,
Robert Holladay, Grant McKeever, and John Steele were bypassed because appellant had previously been seen by
an associate of each listed physician.

3

appellant’s representative requested a hearing. The Branch of Hearings and Review
acknowledged the request for a hearing. No further action was taken on this request.
In reports dated August 27, 2013 report, Dr. McCaskill noted the history of injury as
presented by appellant, her complaint of continuous left leg and low back pain, and his review of
the medical record. Physical examination demonstrated that appellant sat without obvious
discomfort and moved with a somewhat slow and stiff but symmetrical gait. She could rise to
her tiptoes but did not toe walk; could stand on her right heel but not on the left; did not heel
walk on either leg; stood on each leg without significant pelvic tilting; and could bend, kneel,
and pick up an object from the floor very slowly but without obvious difficulty. Appellant
moved on and off an examination table somewhat slowly but without obvious difficulty. Direct
visual inspection of her lower back was unremarkable, with no obvious muscle spasm or
deformity. She showed limited back range of motion and reported that light touch over her
lower back, light pressure over the apex of the head, and any passive movement of her lower
back, including minimal rotation of the torso and pelvis in the same direction, caused significant
pain.
Seated hidden straight leg raising on both the left and right caused no obvious discomfort,
was not limited, and did not cause withdrawal. Supine straight leg raising was not evaluated.
Appellant demonstrated diffuse giveaway weakness in the left leg that did not appear to be of
physiologic origin and claimed that she was unable to extend her left ankle beyond 40 degrees of
flexion despite the fact that her left ankle was in a neutral position when she stood. Infrapatellar
reflex was 2+ on the left and trace on the right with no other abnormal neurological findings in
either leg. There was no obvious swelling, atrophy, deformity or other objective evidence of a
significant musculoskeletal injury in either leg, and midthigh, midcalf, maximum ankle, and
midfoot circumferences were equal bilaterally. Dr. McCaskill reported that appellant showed an
inconsistent tremor of her left foot during examination.
Dr. McCaskill diagnosed left leg pain, chronic, anatomic etiology undetermined (by
history); spondyogenic lumbosacral spine pain associated with right leg pain, chronic, anatomic
etiology undetermined (by history); and multiple nonphysiological findings. He noted that there
were no significant objective abnormal physical findings other than a relatively decreased right
infrapatellar reflex which did not explain appellant’s accepted left leg complaints, noting that
there was no significant atrophy in either leg and that she had multiple nonphysiologic findings.
Dr. McCaskill stated that previous imaging studies showed no abnormalities to explain the
diffuse, persistent, and severe nature of the patient’s complaints.
Dr. McCaskill recommended that, because the two electrodiagnostic studies were not in
agreement, a third study be completed. This was done on September 26, 2013 by Dr. Radie F.
Perry, a Board-certified physiatrist. The study demonstrated normal bilateral peroneal motor and
sensory nerve conduction, normal bilateral tibial conduction with no electrophysiologic evidence
of lumbosacral radiculopathy or plexopathy of the left lower extremity. In response to specific
OWCP questions, Dr. McCaskill advised that there were no significant objective abnormal
physical findings with regard to the accepted left leg conditions and apparent multiple
nonphysiologic findings. He found no credible objective residuals that could reasonably be
attributed to the March 9, 2004 employment injury.

4

In regard to lumbar radiculitis, appellant reported that her lower back and right lower
extremity symptoms began spontaneously seven years after the accepted date of injury and
because Dr. McCaskill found no credible evidence of a significant ongoing left lower extremity
injury or any evidence of an injury to explain the persistence and magnitude of her complaints,
he found no basis to attribute the lower back, and right leg complaints to the March 9, 2004 work
injury. Dr. McCaskill concluded that there was no credible evidence that the accepted left leg
conditions would prevent her from returning to her regular work. He completed a work capacity
evaluation on September 28, 2013 in which he indicated that appellant could perform her usual
job for eight hours daily without restriction.
In a November 1, 2013 decision, OWCP denied appellant’s request to expand the claim
to include a lumbar condition. On November 19, 2013 appellant’s representative requested a
hearing. He also reiterated his request for an explanation of the selection of Dr. McCaskill as
referee physician, questioning the codes provided for the bypassed physicians. In November 20,
2013 correspondence, OWCP informed appellant’s representative of the procedures used to
select Dr. McCaskill and responded to his questions. Appellant’s representative requested
further explanation on November 29, 2013 to which OWCP explained the connection between
the bypassed physician and appellant’s case on December 2, 2013.
On November 25, 2013 OWCP proposed to terminate appellant’s compensation benefits
as the medical evidence established that she had no residuals or disability due to the employment
injury.6
Appellant’s representative disagreed with the proposed termination. He asserted that
Dr. McCaskill was improperly selected as the referee physician such that his opinion was not
entitled to special weight. Appellant submitted a July 24, 2013 report in which Dr. Jeffrey Fritz,
a Board-certified anesthesiologist, noted her history and her complaint of bilateral foot aching
and radiating low back pain with difficulty in prolonged walking and standing. Dr. Fritz advised
that she had significant weakness with both dorsiflexion and plantar flexion to resistance and an
antalgic gait with sensory loss along the peroneal distribution. He reviewed the October 16,
2009 left foot MRI scan study and November 2, 2009 electrodiagnostic study and concluded that
appellant had a chronic work-related foot injury with an altered gait affecting her lumbar spine.
Dr. Fritz recommended medication to control pain.
In a January 9, 2014 decision, OWCP finalized the termination of appellant’s wage-loss
and medical benefits, effective January 23, 2014, on the grounds that that she had no residuals of
the accepted conditions. It found that the weight of the evidence rested with the opinion of
Dr. McCaskill, the impartial specialist. Appellant’s representative timely requested a hearing.
He submitted a January 16, 2014 left foot MRI scan that showed a small synovial/ganglion cyst
between the base of the third and fourth metatarsals and was otherwise normal.
At the hearing, held on February 20, 2014, appellant’s representative reiterated that
Dr. McCaskill was improperly selected as referee physician. He again disputed the bypass codes
of Dr. Woody, based on location, and Drs. Hood, Holladay, McKeever, and Steele, based on
6

OWCP initially issued a November 4, 2013 decision terminating appellant’s medical benefits.
November 22, 2013, it informed her that this decision was issued in error.

5

On

conflict. Appellant testified regarding her medical condition and the hearing representative
explained the type evidence needed to establish a consequential back condition. The record was
held open for 30 days.
In e-mail correspondence dated December 2, 2013 and March 14, 2014, OWCP
explained to appellant that Dr. Hood and Dr. Holladay were in association with Dr. Mauldin in a
medical group called Mean Corpuscular Hemoglobin Concentration (MCHC), formerly called
Occupational Safety Health (OHS), and that Drs. McKeever and Steele were in a network called
Churchill, in association with Dr. Tracy Adams who had previously seen appellant.
By decision dated April 14, 2014, an OWCP hearing representative found that OWCP
properly denied appellant’s request to participate in the selection of the referee physician, that
she had not established a consequential lumbar condition, and that OWCP properly terminated
appellant’s medical and wage-loss benefits. She affirmed OWCP decisions dated November 1,
2013 and January 9, 2014.
LEGAL PRECEDENT -- ISSUE 1
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.7 The implementing regulations
states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.8
Congress did not address the manner by which an impartial medical referee was to be
selected.9 Under OWCP’s procedures, the Director of OWCP has exercised discretion to
implement practices pertaining to the selection of the impartial medical referee. Unlike second
opinion physicians, the selection of referee physicians is made from a strict rotational system.10
OWCP will select a physician who is qualified in the appropriate medical specialty and who has
no prior connection with the case.11
In turn, the Director has delegated authority to each district office for selection of the
referee physician by use of the MMA within the intergrade federal employee’s compensation
system (iFECS).12 This application contains the names of physicians who are Board-certified in
7

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

8

20 C.F.R. § 10.321.

9

J.S., Docket No. 12-1343 (issued April 22, 2013).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.4.b (July 2011).
11

Id. at Chapter 3.500.4.b(1).

12

Id. at Chapter 3.500.4.b(6).

6

over 30 medical specialties for use as referees within appropriate geographical areas.13 The
MMA in iFECS replaces the prior Physician Directory System (PDS) method of appointment.14
It provides for a rotation among physicians from the American Board of Medical Specialties,
including the medical boards of the American Medical Association and those physicians Boardcertified with the American Osteopathic Association.15
Under the procedure manual, a claimant may request to participate in the selection of the
referee physician or may object to the physician selected under the MMA. In such instances, the
claimant must provide valid reasons for any request or objection to the claims examiner.16 The
right of the claimant to participate in the selection of the medical referee is not unqualified. He
or she must provide a valid reason, not limited to: (a) documented bias by the selected
physician; (b) documented unprofessional conduct by the selected physician; (c) a female
claimant who requests a female physician when gynecological examination is required; or (d) a
claimant with a medically documented inability to travel to the arranged appointment when an
appropriate specialist may be located closer.17 When the reasons are considered acceptable, the
claimant will be provided with a list of three specialists available through the MMA.18 If the
reason offered is determined to be invalid, a formal denial will issue if requested.19
Selection of the referee physician is made through use of the application by a medical
scheduler in the district office. The claims examiner may not dictate the physician to serve as the
referee examiner.20 The medical scheduler imputes the claim number into the application, from
which the claimant’s home zip code is loaded.21 The scheduler chooses the type of examination
to be performed (second opinion or impartial referee) and the applicable medical specialty. The
next physician in the roster appears on the screen and remains until an appointment is scheduled
or the physician is bypassed.22 If the physician agrees to the appointment, the date and time are
entered into the application. Upon entry of the appointment information, the application prompts
the medical scheduler to prepare a Form ME023 appointment notification report for imaging into

13

Id. at Chapter 3.500.4.b(6)(a).

14

Id. at Chapter 3.500.5.

15

Id. at Chapter 3.500.5.a.

16

Id. at Chapter 3.500.4.f.

17

Id. at Chapter 3.500.4.f(1).

18

Id. at Chapter 3.500.4.f(1)(e)(2).

19

Id. at Chapter 3.500.4(f)(1)(e)(3).

20

Id. at Chapter 3.500.5.b.

21

Id. at Chapter 3.500.5.c.

22

Id. Upon entry of a bypass code, the MMA will present the next physician based on specialty and zip code.

7

the case file.23 Once an appointment with a medical referee is scheduled the claimant and any
authorized representative is to be notified.24
ANALYSIS -- ISSUE 1
The Board finds that OWCP did not abuse its discretion in denying appellant’s request to
participate in the selection of the referee physician. As noted, a claimant may request to
participate in the selection of the referee physician or may object to the physician selected under
the MMA. In such instances, the he or she must provide valid reasons for any request or
objection to the claims examiner.25 The right of the claimant to participate in selecting the
medical referee is not unqualified. He or she must provide a valid reason such as documented
bias or documented unprofessional conduct by the selected physician.26
Appellant’s
representative asserted that Dr. McCaskill demonstrated unprofessional conduct as documented
by a 1992 public reprimand for failure to practice medicine in an acceptable manner by failing to
provide adequate testing follow up and a fine of $1,000.00 for failure to timely release medical
records in August 2009. The facts in this case are similar to a Board decision in Jewell F.
Milby.27 In the Milby case the claimant submitted several documents from the Kentucky Board
of Medical Licensure which indicated that in a February 20, 1992 order of probation, the
Kentucky Board found that in prescribing a controversial pain medication, the physician in
question “although by no means intentionally or through gross negligence,” had “deviated
slightly from the standard of practice required by the Kentucky Medical Practice Act.” In Milby
the Board found that, as here, the record contained no evidence that the physician had been
suspended from medical practice and determined that the physician had been properly selected as
an impartial medical specialist.28 The Board concludes that in the case at hand, as in Milby, the
evidence of claimed unprofessional conduct by Dr. McCaskill does not rise to the level
contemplated by OWCP’s procedures described above.
The Board also finds that Dr. McCaskill was properly selected to perform the impartial
evaluation. The record indicates that OWCP followed the procedures established by the MMA
in selecting Dr. McCaskill. Appellant specifically questioned the validity of bypassing
Dr. Woody, based on code L or location, and Drs. Hood, Holladay, McKeever, and Steele, based
on code C or conflict. The record includes a screen shot and Form ME023 indicating that the
Dr. McCaskill was selected. Attached was a log of bypassed physicians, including bypass codes
and explanations of why each physician was bypassed, and a certification that the MMA had
been used to select the referee physician. The bypass log indicated that Dr. Woody no longer
travelled to the location listed. In e-mail correspondence dated December 2, 2013 and March 14,
23

Id. at Chapter 3.500.5.g.

24

Id. at Chapter 3.500.4.d.

25

Id. at Chapter 3.500.4.f.

26

Id. at Chapter 3.500.4.f(1).

27

Docket No. 01-1763 (issued April 24, 2002).

28

Id.; see also P.M., Docket No. 11-2132 (issued August 2, 2012).

8

2014, OWCP explained that Drs. Hood and Holladay were in association with Dr. Mauldin (the
second opinion physician) in a medical group called MCHC, formerly called OHS, and that Drs.
McKeever and Steele were in a network called Churchill, in association with Dr. Tracy Adams
who had previously seen appellant as a treating physician.
As noted by the Board in the case Ronald Santos,29 a physician serving as an impartial
medical specialist should be one who is wholly free to make a completely independent
evaluation and judgment, untrammeled by a conclusion rendered on a prior examination.30 An
opinion of an associate of a physician who has previously rendered an opinion on the claim
cannot be considered completely independent and therefore his report cannot be used by OWCP
to resolve the conflict in the medical evidence.31 The importance of safeguarding the
independence of impartial medical specialists is also recognized in OWCP procedures which
indicate that it will select a physician who is qualified in the appropriate specialty and who has
had no prior connection with the case or is an associate of another physician previously
connected with the case.32
While it is unclear in this case to what degree the members of the medical management
groups MCHC and Churchill are associated, appellant has provided no evidence to support his
proposition that these groups are merely schedulers. The Board finds that OWCP provided
adequate documentation to establish that it properly utilized its MMA system in selecting
Dr. McCaskill.33
LEGAL PRECEDENT -- ISSUE 2
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.34 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.35 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.36

29

53 ECAB 742 (2002).

30

Id.; see also Raymond E. Heathcock, 32 ECAB 2004 (1981).

31

Id.

32

Supra note 10 at Chapter 3.500.4.b.

33

See B.H., Docket No. 14-423 (issued June 26, 2014).

34

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

35

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

36

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Once the primary injury is causally connected with the employment, Larson notes that a
subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.37
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.38 The implementing regulations
of that section further provide that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an OWCP
medical adviser, OWCP shall appoint a third physician to make an examination. This is called a
referee examination, and OWCP will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case.39 When there exist opposing medical
reports of virtually equal weight and rationale and the case is referred to an impartial medical
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, must be given special weight.40
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish lumbar
radiculopathy was caused or aggravated by or was a consequence of the March 9, 2004
employment injury. In July 2013, OWCP determined that a conflict in medical opinion had been
created between the opinions of Dr. Shah, an attending physician, and Dr. Mauldin, an OWCP
referral physician, regarding the accepted ankle condition should be expanded to include a
lumbar spine condition a consequential injury due to the March 9, 2004 injury. On July 17, 2013
it referred her to Dr. McCaskill for an impartial evaluation.
The Board finds that Dr. McCaskill’s opinion is sufficiently rationalized to merit the
special weight of a referee medical examiner.41 In a comprehensive report dated August 27,
2013, Dr. McCaskill noted appellant’s complaints of significant back pain with minimum touch
and her report that the back pain began spontaneously seven years after the March 2004
employment injury. Seated straight leg raising caused no obvious discomfort, and other than a
decreased right infrapatellar reflex, there were no significant objective abnormal physical
findings.
Dr. McCaskill reported Dr. Perry’s electrodiagnostic test findings of no
electrophysiologic evidence of lumbosacral radiculopathy. He concluded that appellant had no
credible objective residuals that could reasonably be attributed to the March 9, 2004 work injury.
In regard to lumbar radiculitis, Dr. McCaskill indicated that, because he found no credible
evidence of a significant ongoing left leg injury or any evidence of an injury to explain the
persistence and magnitude of her back complaints, he found no basis to attribute the lower back
37

Larson, The Law of Workers’ Compensation § 1300; see Charles W. Downey, 54 ECAB 421 (2003).

38

See supra note 6.

39

See supra note 7.

40

V.G., 59 ECAB 635 (2008).

41

Id.

10

and right leg complaints to the March 9, 2004 work injury and there was no credible evidence
that the accepted left leg conditions would prevent her from returning to her regular work. He
completed a work capacity evaluation on September 28, 2013 in which he indicated that
appellant could perform her usual job for eight hours daily without restriction.
The additional medical evidence subsequently submitted is insufficient to overcome the
weight accorded Dr. McCaskill as impartial medical specialist regarding the issue of whether
appellant had a consequential lumbar condition. While Dr. Fritz indicated in a July 24, 2013
report that she had a chronic work-related foot injury, which altered her gait and affected her
lumbar spine, he did not provide a reasoned explanation as to how the March 9, 2004
employment injury caused a low back condition. Without a detailed medical report describing
the employment incident in detail and noting, physiologically, how and why appellant sustained
a lumbar condition as a result of the March 9, 2004 employment injury, Dr. Fritz’ opinion is not
sufficient to meet appellant’s burden of proof.42 Appellant also submitted a January 16, 2014
MRI scan study of the left foot, not relevant to the issue of whether she had a lumbar condition.
The Board therefore concludes that Dr. McCaskill’s opinion that appellant did not have a
lumbar condition causally related to the March 9, 2004 employment injury is entitled to the
special weight accorded an impartial medical examiner.43 The additional medical evidence
submitted is insufficient to overcome the weight accorded him as an impartial medical specialist
regarding this issue. Appellant therefore did not meet her burden of proof to establish that the
claimed lumbar radiculopathy was causally related to the March 9, 2004 employment injury.
LEGAL PRECEDENT -- ISSUE 3
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the
employment.44 OWCP’s burden of proof to terminate compensation includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.45
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, OWCP must
establish that a claimant no longer has residuals of an employment-related condition that require
further medical treatment.46

42

See M.L., Docket No. 14-1128 (issued September 17, 2014).

43

See Sharyn D. Bannick, 54 ECAB 537 (2003).

44

Jaja K. Asaramo, 55 ECAB 200 (2004).

45

Id.

46

T.P., 58 ECAB 524 (2007).

11

ANALYSIS -- ISSUE 3
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective January 13, 2014. The Board initially notes that
Dr. McCaskill was not an impartial examiner on the issue of termination and his opinion
therefore is not entitled to the special weight of a referee. Nonetheless, the Board finds that the
weight of the medical evidence, based on the opinions of Dr. Mauldin and Dr. McCaskill,
establishes that appellant had no continuing employment-related residuals.
In his April 23, 2013 report, Dr. Mauldin provided extensive examination findings,
noting no evidence of skin discoloration or edema and normal distracted passive range of motion
of the left lower extremity. He indicated that there were no objective findings of any significant
left foot structural injury or to support her pain complaints. He recommended a FCE that was
done on April 29, 2013 and indicated that appellant was self-limiting with numerous activities.
On May 14, 2013 Dr. Mauldin advised that he had reviewed FCE and concluded that, based on
his examination and FCE results, she could return to full duty.
On August 27, 2013 Dr. McCaskill also provided extensive physical examination
findings. The only abnormal finding was a decreased right infrapatellar reflex, and the accepted
conditions were of the left leg. With regard to the left lower extremity condition, Dr. McCaskill
advised that appellant had apparent multiple nonphysiologic findings and no credible objective
residuals attributed to the March 9, 2004 employment injury. He concluded that she could return
to her usual job without restriction.
Dr. Shah, an attending physiatrist, indicated on January 29, 2013 that appellant
complained of severe left foot pain and weakness and that examination demonstrated significant
weakness with dorsal and plantar flexion and sensory loss along the peroneal distribution. On
July 24, 2013 Dr. Fritz reported similar findings. The record, however, includes a September 26,
2013 electrodiagnostic study demonstrating normal bilateral peroneal motor and sensory nerve
conduction, normal bilateral tibial conduction and no evidence of lumbosacral radiculopathy or
plexopathy of the left lower extremity. A January 16, 2014 MRI scan study of the left foot
merely demonstrated small synovial/ganglion cyst. Based on these negative objective studies,
the Board finds the opinions of Dr. Shah and Dr. Fritz of diminished probative value regarding
findings or weakness in dorsiflexion and plantar flexion and sensory loss along the peroneal
distribution and concludes that the weight of the medical evidence rests with the opinions of Drs.
Mauldin and McCaskill.
The weight of the medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.47 The Board finds that the weight of the medical evidence
regarding whether appellant continued to have residuals of the accepted conditions on or after
January 13, 2014 rests with the opinions of Dr. Mauldin and Dr. McCaskill who provided
reasoned explanations in their reports dated April 23 and August 27, 2013. Thus, OWCP met its

47

C.B., Docket No. 08-1583 (issued December 9, 2008).

12

burden of proof in finding that the March 9, 2004 employment injury resolved on January 13,
2014 and properly terminated appellant’s wage-loss compensation and medical benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly selected the impartial medical specialist, that
appellant failed to meet her burden of proof to establish that her lumbar condition was a
consequence of a March 9, 2004 employment injury, and that OWCP met its burden of proof to
terminate her compensation benefits effective January 13, 2014.
ORDER
IT IS HEREBY ORDERED THAT the April 14 and January 9, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.48
Issued: December 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

48

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

13

